UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6413



DONRICO V. SCOTT,

                                             Plaintiff - Appellant,

          versus


DOCTOR ENIOLA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:05-cv-02060-AW)


Submitted:   July 31, 2007                 Decided:   August 9, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donrico V. Scott, Appellant Pro Se.    Donald Joseph Crawford,
ALDELMAN, SHEFF & SMITH, Rockville, Maryland; Philip Melton
Andrews, Catherine Mary Manofsky, KRAMON & GRAHAM, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donrico V. Scott seeks to appeal the district court’s

order granting Defendant’s motion for summary judgment in this

action under 42 U.S.C. § 1983 (2000).   We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

June 28, 2006.    The notice of appeal was filed on February 26,

2007.*   Because Scott failed to file a timely notice of appeal or

obtain an extension or reopening of the appeal period, we dismiss

the appeal. We deny Scott’s motion for general relief and dispense

with oral argument because the facts and legal contentions are




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                               - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -